DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1, 8, 10-12, and 17 is/are rejected under 35 U.S.C. 102 as being anticipated by Park et al (US 20180187964 A1). 
Regarding claim 1, Park teaches a refrigerator (refrigerator 1) comprising: a main body (body 10) having a storage compartment (storage compartments 20, 30, and 40); a door rotatable with respect to the main body to open and close the storage compartment (pivotable doors 21 and 22, figure 2); and an automatic water supply device (water tank assembly 100) including a water supply case (water tank case 110), a bucket (water tank 130) attachable to and detachable from the water supply case (as shown on figure 3), and a water level sensor provided to detect a level of water in the bucket (water level sensor 113 configured to sense a water level in the water tank 130, pg6 paragraph 0099), the automatic water supply device (100) being configured to supply water to the bucket while the bucket is attached to the water supply case depending on the level of the water in the bucket detected by the water level sensor (when an amount of water stored in the water tank 130 is smaller than the certain amount, the water level sensor 113 may transmit a signal for controlling the water tank valve 121 to a controller 140 to supply water to the water tank 130, pg6 paragraph 0106), wherein the door (outer door casing 101 from door 21, figure 5) includes a dyke (as annotated below on figure 5) formed to protrude from a rear surface of the door (protruding from rear surface of outer door casing 101 which is the rear portion of door 21, as shown on figure 5) to form an accommodation space (space behind door 21, figure 4) in which the water supply case (water tank case 110) is accommodated while the water supply case is coupled to the dyke (as shown on figure 4).

    PNG
    media_image1.png
    822
    825
    media_image1.png
    Greyscale

Further, it is understood, claim 1 includes an intended use recitation, for example “…configured for...”. The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.	
Regarding claim 8, Park teaches wherein the water supply case (water tank case 110) comprises: a main case (case body 111) including a bucket mounting space (mounting portion 111a) in which the bucket is mountable (figure 7), and a bucket support (first support 112) formed below the bucket mounting space to support the bucket (figure 6); and a tray (water tray 116) provided at a lower portion of the main case to collect water which flows out of the bucket (leaked water tray 116 may be disposed to collect water when the water is excessively supplied to the water tank 130 and flows over the water tank 130, pg6 paragraph 0109).
Regarding claim 10, Park teaches wherein the main case (case body 111) includes a stopper formed of a rubber material (sealing member 135 includes an elastic material such as rubber, pg7 paragraph 0128) provided on an upper side of the bucket mounting space (as shown on figure 7) to reduce a movement (reduces movement of the bucket by preventing leakage of the water stored in the body 131, pg7 paragraph 0128) of the bucket while the bucket is supported by the bucket support (first support 112).
Regarding claim 11, Park teaches a water supply flow path (water tank water supply flow path 75) provided to guide water supplied from a water supply source (external water supply source 79) to the bucket (figure 4); and a control valve (water tank valve 121) provided to open and close the water supply flow path depending on the level of the water in the bucket detected by the water level sensor (the water level sensor 113 may transmit a signal for controlling the water tank valve 121 to a controller 140 to supply water to the water tank 130, pg6 paragraph 0106).
Regarding claim 12, Park teaches wherein the automatic water supply device (water tank assembly 100) further comprises a fitting member (first inlet 122) connected to the water supply flow path to guide the water supplied from the water supply flow path to the bucket (the water tank valve 121 may include a first inlet 122 connected to the water tank water supply flow path 75, and a second outlet 124 which forms a flow path for supplying water to the water tank 130, pg6 paragraph 0117), and the fitting member is disposed on an upper surface of the main case to pass through a water outlet hole formed on the main case (second outlet 124 formed on upper surface of main case, as shown on figure 7).
Regarding claim 17, Park teaches a refrigerator (refrigerator 1) comprising: a main body (body 10) having a storage compartment (storage compartments 20, 30, and 40); a door rotatable with respect to the main body to open and close the storage compartment (pivotable doors 21 and 22, figure 2); and an automatic water supply device (water tank assembly 100) including a water supply case (water tank case 110), a bucket (water tank 130) attachable to and detachable from the water supply case (as shown on figure 3), and a water level sensor (water level sensor 113) provided to detect a level of water in the bucket (water level sensor configured to sense a water level inside the water tank, abstract), the automatic water supply device (100) being configured to supply water to the bucket while the bucket is attached to the water supply case depending on the level of the water in the bucket detected by the water level sensor (when an amount of water stored in the water tank 130 is smaller than the certain amount, the water level sensor 113 may transmit a signal for controlling the water tank valve 121 to a controller 140 to supply water to the water tank 130, pg6 paragraph 0106), wherein the bucket (130) comprises: a bucket body (body 131) having a bucket space provided to store the water supplied from the automatic water supply device (body 131 may store a certain amount of water, and may be configured to include a transparent material to check water stored therein, pg7 paragraph 0127) and a bucket opening formed on an upper side (figure 7); an infuser (infuser 134) though which the water supplied from the automatic water supply device flows to the bucket space (infuser 134 may be provided in the water tank 130, pg7 paragraph 0132); and an infuser mount (infuser coupler 132a) coupleable to and decouplable from the bucket opening to support the infuser (infuser coupler 132a formed to allow an infuser 134 to be coupled thereto. The infuser coupler 132a may include a screw thread formed on an inner surface thereof, pg7 paragraph 0129).
Further, it is understood, claim 17 includes an intended use recitation, for example “…configured for...”. The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claim 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (US 20180187964 A1) in view of Zheng et al (CN 107036380 A).
Regarding claim 2, Park teaches the invention as described above but fail to teach wherein the dyke comprises a dyke bead formed to protrude toward an inside of the accommodation space, and the water supply case comprises a case bead groove formed to allow the dyke bead to be inserted.
However, Zheng teaches wherein the dyke (bottom plate 1011, corresponding to the dyke inner portion 101 of Park) comprises a dyke bead (elastic buckle 1071) formed to protrude toward an inside of the accommodation space (as shown on figure 2), and the water supply case (water storage box 102) comprises a case bead groove (slot 1072) formed to allow the dyke bead (1071) to be inserted (as shown on figure 1 and 2).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the refrigerator in the teachings of Park to include wherein the dyke comprises a dyke bead formed to protrude toward an inside of the accommodation space, and the water supply case comprises a case bead groove formed to allow the dyke bead to be inserted in view of the teachings of Zheng to secure the water case to the inner case portion of the door. 
Regarding claim 3, the combined teachings teach a fastening member provided to couple the water supply case (water storage case is installed through a screw or a bolt in the refrigerating chamber, corresponding to the dyke inner portion 101 of Park, pg4 paragraph 0003 of Zheng) to the dyke (water storage box base 1011, as shown on figure 2, corresponding to the dyke inner portion 101 of Park) in a state in which the dyke bead (elastic buckle 1071 of Zheng) is inserted (as shown on figure 1 and 2 of Zheng) into the case bead groove (slot 1072 of Zheng).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (US 20180187964 A1) in view of Zheng et al (CN 107036380 A) and in further view of Jung (KR 101838812 B1).
Regarding claim 4, the combined teachings teach the fastening member comprises a first fastening member provided to couple the water supply case (water storage case is installed through a screw or a bolt in the refrigerating chamber, corresponding to the dyke inner portion 101 of Park, pg4 paragraph 0003 of Zheng) to one of the opposite side dyke parts (inner side portions of 101, as shown on figure 5 of Park).
The combined teachings teach the invention as described above but fail to teach wherein the dyke comprises an upper dyke part, a lower dyke part, and opposite side dyke parts forming an upper surface, a lower surface, and opposite side surfaces of the accommodation space, respectively.
However, Jung teaches wherein the dyke (door dike 35) comprises an upper dyke part (as annotated below on figure 2), a lower dyke part (as annotated below on figure 2), and opposite side dyke parts (as annotated below on figure 2) forming an upper surface (as annotated below on figure 2), a lower surface (as annotated below on figure 2), and opposite side surfaces of the accommodation space (as annotated below on figure 2), respectively. 

    PNG
    media_image2.png
    781
    835
    media_image2.png
    Greyscale

Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the refrigerator in the combined teachings to include wherein the dyke comprises an upper dyke part, a lower dyke part, and opposite side dyke parts forming an upper surface, a lower surface, and opposite side surfaces of the accommodation space, respectively in view of the teachings of Jung to provide surfaces for the water tank case to connect to. 
The combined teachings teach the invention as described above but fail to teach a second fastening member provided to couple the water supply case to the lower dyke part.
However, Applicant has not disclosed that having “a second fastening member provided to couple the water supply case to the lower dyke part” does anything more than produce the predictable result of providing another method of securing the water tank to the dyke. Since it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced [In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)], see MPEP 2144.04 VI B, it would have been obvious to one having ordinary skill in the art before the effective filing date, to modify the inner portion 101 of Park and meet the claimed limitations in order to provide the predictable results of providing another method of securing the water tank to the dyke.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (US 20180187964 A1) in view of Zheng et al (CN 107036380 A) and in further view of Staud et al (US 20180209718 A1).
Regarding claim 5, the combined teachings teach the invention as described above but fail to teach a door basket provided on the rear surface of the door to store food, wherein the water supply case supports the door basket so that the door basket is positioned at one side of the water supply case.
However, Staud teaches a door basket (door tray 13) provided on the rear surface of the door to store food (as shown on figure 4), wherein the water supply case (container 17) supports the door basket (figure 4) so that the door basket (13) is positioned at one side of the water supply case (one side, adjacent to container 17, as shown on figure 4).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the refrigerator in the combined teachings to include a door basket provided on the rear surface of the door to store food, wherein the water supply case supports the door basket so that the door basket is positioned at one side of the water supply case in view of the teachings of Staud to efficiently use the space on inner door for food. 
Claim 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (US 20180187964 A1) in view of Zheng et al (CN 107036380 A), Staud et al (US 20180209718 A1), and in further view of Jung (KR 101838812 B1) and Choi (KR 100783236 B1).
Regarding claim 6, the combined teachings teach the invention as described above but fail to teach wherein the door basket comprises a basket bead groove formed on one side of the door basket, and the water supply case comprises a case bead formed to protrude from the water supply case to support the door basket while the case bead is inserted into the basket bead groove of the door basket.
However, Jung teaches wherein the door basket (receiving member 50) comprises a basket bead groove (depressed portion 310, figure 2) formed on one side of the door basket (as shown on figure 2).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the refrigerator in the combined teachings to include wherein the door basket comprises a basket bead groove formed on one side of the door basket in view of the teachings of Jung to allow the door basket to be supported. 
The combined teachings teach the invention as described above but fail to teach the water supply case comprises a case bead formed to protrude from the water supply case to support the door basket while the case bead is inserted into the basket bead groove of the door basket.
However, Choi teaches the water supply case (water tank 500) comprises a case bead formed to protrude from the water supply case (as annotated below on figure 3) to support the door basket (to support outer case 50 that forms a door basket, as annotated below on figure 2) while the case bead is inserted into the basket bead groove of the door basket (as annotated below on figure 3).

    PNG
    media_image3.png
    582
    617
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    849
    812
    media_image4.png
    Greyscale

Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the refrigerator in the combined teachings to include the water supply case comprises a case bead formed to protrude from the water supply case to support the door basket while the case bead is inserted into the basket bead groove of the door basket in view of the teachings of Choi to provide a means to support the door basket to the inner portion of the door. 
Regarding claim 7, the combined teachings teach wherein the case bead (on one side of water tank 500, as annotated above on figure 3 of Choi) is formed on a first surface of the water supply case (as annotated above on figure 3 of Choi), and the case bead groove (slot 1072 of Zheng) is formed on a second surface opposite (interpreted to have two slots to be inserted into 1071 of Zheng) to the first surface of the water supply case (as shown on figure 2 of Zheng).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (US 20180187964 A1) in view of Sollman et al (DE 102017212734 B4).
Regarding claim 9, Park teaches the invention as described above but fail to teach wherein the tray comprises: a drain hole provided to discharge the water collected in the tray; and a plug provided to open and close the drain hole.
However, Sollmann teaches wherein the tray (residual water tray 1) comprises: a drain hole (adjacent to magnetic valve 20 where water drains out of, as shown on figure 4) provided to discharge the water collected in the tray (as shown on figure 4); and a plug provided to open and close the drain hole (via magnetic valve 20, also characterized as shut off device 20, as shown on figure 4).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the refrigerator in the combined teachings to include wherein the tray comprises: a drain hole provided to discharge the water collected in the tray; and a plug provided to open and close the drain hole in view of the teachings of Sollman to remove residual water from the tray. 
Claim 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (US 20180187964 A1) in view of Jeong et al (KR 20180009475 A)
Regarding claim 13, Park teaches the invention as described above but fail to teach wherein the automatic water supply device further comprises a check valve installed inside the fitting member to check for clogging and leak with respect to the water supply flow path.
However, Jeong teaches wherein the automatic water supply device (three-way valve 63) further comprises a check valve (via protective member 120) installed inside the fitting member (valve device 100) to check for clogging and leak with respect to the water supply flow path (O-ring 134 installed inside of member 120 may compress and fix the water supply pipe 62a inserted into the protective member 120 with an elastic force, it may be sealed so that flowing water does not leak, pg11 paragraph 0082).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the refrigerator in the combined teachings to include wherein the automatic water supply device further comprises a check valve installed inside the fitting member to check for clogging and leak with respect to the water supply flow path in view of Jeong to prevent unwanted leaks if water is not being served. 
Regarding claim 14, the combined teachings teach wherein the check valve (protective member 120 of Jeong) comprises: a valve housing (inner portion 121 of member 120 of Jeong) installed inside the fitting member (figure 4 and 5 of Jeong), the valve housing (inner portion of 121, as shown on figure 6 of Jeong) having a valve flow path (water channel 112 of Jeong) therein; and a valve body (outlet forming portion 113 of Jeong) movably disposed inside the valve flow path to open and close the valve flow path (opening and closing, as shown on figure 6 and 7 of Jeong) depending on a pressure in the water supply flow path (diameter of the elastic member 110 is increased so as to have the second diameter d2 by the water pressure when the water flows by the water pressure of the external water supply source 40, pg10 paragraph 0062 of Jeong).
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (US 20180187964 A1) in view of Staud et al (US 20180209718 A1).
Regarding claim 15, Park teaches a refrigerator (refrigerator 1) comprising: a main body (body 10) having a storage compartment (storage compartments 20, 30, and 40); a door rotatable with respect to the main body to open and close the storage compartment (pivotable doors 21 and 22, figure 2); a door basket to be provided on a rear surface of the door to store food (door guards 24 capable of storing food may be provided at rear sides of the refrigerator compartment doors 21 and 22, pg3 paragraph 0062); and an automatic water supply device (water tank assembly 100) including a water supply case (water tank case 110) to be provided on the rear surface of the door (figure 2), a bucket (water tank 130) attachable to and detachable from the water supply case (as shown on figure 3), and a water level sensor (water level sensor 113) provided to detect a level of water in the bucket (water level sensor configured to sense a water level inside the water tank, abstract), the automatic water supply device (100) being configured to supply water to the bucket while the bucket is attached to the water supply case depending on the level of the water in the bucket detected by the water level sensor (when an amount of water stored in the water tank 130 is smaller than the certain amount, the water level sensor 113 may transmit a signal for controlling the water tank valve 121 to a controller 140 to supply water to the water tank 130, pg6 paragraph 0106).
Park teaches the invention as described above but fail to teach wherein the water supply case supports the door basket so that the door basket is positioned at one side of the water supply case. 
However, Staud teaches wherein the water supply case (container 17) supports the door basket (door tray 13, figure 4) so that the door basket (13) is positioned at one side of the water supply case (one side, adjacent to container 17, as shown on figure 4).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the refrigerator in the combined teachings to include a door basket provided on the rear surface of the door to store food, wherein the water supply case supports the door basket so that the door basket is positioned at one side of the water supply case in view of the teachings of Staud to efficiently use the space on inner door for food.
Further, it is understood, claim 15 includes an intended use recitation, for example “…configured for...”. The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.	
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (US 20180187964 A1) in view of Staud et al (US 20180209718 A1) and in further view of Jung (KR 101838812 B1) and Choi (KR 100783236 B1).
Regarding claim 16, the combined teachings teach the invention as described above but fail to teach wherein the door basket comprises a basket bead groove formed on one side of the door basket, and the water supply case comprises a case bead formed to protrude from the water supply case to support the door basket by being inserted into the basket bead groove.
However, Jung teaches wherein the door basket (receiving member 50) comprises a basket bead groove (depressed portion 310, figure 2) formed on one side of the door basket (as shown on figure 2).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the refrigerator in the combined teachings to include wherein the door basket comprises a basket bead groove formed on one side of the door basket in view of the teachings of Jung to allow the door basket to be supported.
The combined teachings teach the invention as described above but fail to teach the water supply case comprises a case bead formed to protrude from the water supply case to support the door basket by being inserted into the basket bead groove.
However, Choi teaches the water supply case (water tank 500) comprises a case bead formed to protrude from the water supply case (as annotated below on figure 3) to support the door basket (to support outer case 50 that forms a door basket, as annotated below on figure 2) by being inserted into the basket bead groove (as annotated below on figure 3).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the refrigerator in the combined teachings to include the water supply case comprises a case bead formed to protrude from the water supply case to support the door basket by being inserted into the basket bead groove in view of the teachings of Choi to provide a means to support the door basket to the inner portion of the door.


    PNG
    media_image5.png
    909
    964
    media_image5.png
    Greyscale


    PNG
    media_image4.png
    849
    812
    media_image4.png
    Greyscale

Claim 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (US 20180187964 A1) in view of Primula Beverage System.
Regarding claim 18, Park teaches wherein the infuser mount (infuser coupler 132a) comprises: a mount frame (first cover 132) including a mount opening (opening where coupler 132a is inserted in, figure 7) into which the infuser is inserted and an elastic hook (sealing member 135) elastically coupleable to the bucket opening (couplable to first cover 132 which fits over water tank 130 opening, figure 7).
Park teaches the invention as described above but fail to teach a mount handle formed to protrude from the mount frame to allow a user to grip the mount handle.
However, Primula teaches a mount handle (as annotated below on Primula figure) formed to protrude (as annotated below on Primula figure) from the mount frame (as annotated below on Primula figure) to allow a user to grip the mount handle (handle can be gripped by user, as shown below on Primula figure).

    PNG
    media_image6.png
    556
    646
    media_image6.png
    Greyscale



Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the refrigerator in the combined teachings to include a mount handle formed to protrude from the mount frame to allow a user to grip the mount handle in view of the teachings of Primula to allow user to remove infuser as needed.
Regarding claim 19, the combined teachings teach wherein the infuser (infuser , a shown above on Primula figure) comprises: a sidewall having infuser holes (as shown above on Primula figure) formed to allow water to pass through (as shown above on Primula figure); a bottom which forms a space to accommodate tea leaves together with the sidewall (as shown above on Primula figure), and an infuser rim (as shown above on Primula figure) formed to protrude radially outward from an upper end of the sidewall (protruding outward from side wall, as shown above on Primula figure) to be supported on an upper surface of the mount frame (as shown above on Primula figure) 
Regarding claim 20, the combined teachings teach wherein the bucket (water tank 130 of Park) further includes a bucket cover (second cover 133 of Park) coupled to an upper portion of the bucket body (figure 8 of Park), and the bucket body (body 131 of Park) including an inlet formed to allow water to be introduced into the bucket space (second outlet 124 which forms a flow path for supplying water to the water tank 130, pg8 paragraph 0117 of Park), and a guide (133aa) formed to be inclined (figure 8 of Park) to guide the water introduced through the inlet toward the sidewall of the infuser (as shown on figure 8 of Park).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARIO ANTONIO DELEON whose telephone number is (571)272-8687. The examiner can normally be reached Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry Daryl Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DARIO ANTONIO DELEON/Examiner, Art Unit 3763                                                                                                                                                                                                        
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763